DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group-II (claims 16-25) in the reply filed on 11/25/2022 is acknowledged. Claim 1-15 and 26-35 have been considered as it belong to Group-I as well. Hence, Claims 1-15 and 26-35 are considered withdrawn.
Allowable Subject Matter
Claims 14-16 objected to as being dependent upon a rejected base claim (claim 12), but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 21 allowed, so dependent claims 22-24 are allowed by virtue of dependency.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al. (US PGpub: 2016/0190124  A1), herein after LEE, in view of Weng et al. (US PGpub: 2017/0052445 A1), herein after Weng.
Regarding claim 1, LEE teaches a semiconductor structure, comprising: 
a transistor; and an interconnect structure disposed over the transistor, wherein the interconnect structure comprises: 
a first dielectric layer (250), 
a first conductive feature(260, not marked, but present. It is marked in FIG. 1I)  in the first dielectric layer, 
a first etch stop layer (ESL) (230) disposed over the first dielectric layer and the first conductive feature, 
a dielectric feature (240, ILD layer) disposed in the first ESL, 
an electrode (270, not marked, but present. Marked in FIG. 1L, contact feature) disposed over the dielectric feature, and 
a second ESL (340) disposed on the first ESL and the electrode.
LEE does not explicitly teach the electrode.
However, it is obvious to the skilled person in the field of electrical engineering as known to people of general skill that  contact features can be electrodes as taught by Weng in Paragraph [0113].
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use LEE’s semiconductor structure with other teaching from Weng so that device characteristics can be improved and contact can be made for bias application etc.
Regarding claim 2, LEE teaches the semiconductor structure of claim 1, wherein the dielectric feature comprises aluminum oxide, hafnium oxide, or aluminum nitride (Paragraph [0049], [0050]).
Regarding claim 3, LEE teaches the semiconductor structure of claim 1, wherein the electrode comprises titanium nitride, tantalum nitride, copper, tungsten, cobalt, or ruthenium (Paragraph [0057]).
Regarding claim 4, LEE teaches the semiconductor structure of claim 1, wherein the dielectric feature comprises a thickness between about 10 A and about 100 A.
Regarding claim 5, LEE teaches the semiconductor structure of claim 1, wherein the interconnect structure further comprises a third ESL (280) disposed between the first ESL and the first dielectric layer, wherein the dielectric feature is also disposed in the third ESL.
Regarding claim 6, LEE teaches the semiconductor structure of claim 5, wherein a composition of the third ESL is different from a composition of the second ESL (280, 230 and 340 composition all can be different).
Regarding claim 7, LEE teaches the semiconductor structure of claim 5, wherein the dielectric feature (250) is in direct contact with the first ESL, the third ESL, the second ESL (280, 230 and 340), and the first conductive feature (260).
Regarding claim 8, LEE teaches the semiconductor structure of claim 5, wherein the electrode is spaced apart from the first ESL, the third ESL, and the first conductive feature by the dielectric feature (FIG. 7D).
Regarding claim 9, LEE teaches the semiconductor structure of claim 5, wherein a width of the dielectric feature is greater than a width of the first conductive feature (FIG. 7D), wherein the dielectric feature is further in contact with the first dielectric layer (FIG. 7D), wherein the electrode is spaced apart from the first dielectric layer by the dielectric feature (Explanation in FIG. 7D).
Regarding claim 10, LEE teaches the semiconductor structure of claim 1, wherein the interconnect structure further comprises: a second dielectric layer disposed on the second ESL; a contact via disposed in the second ESL (Paragraph [0037]-[0040] and the second dielectric layer and coupled to the electrode; and a second conductive feature disposed in the second dielectric layer and coupled to the contact via FIG. 7D and its explanation. Paragraph [0037]-[0074], [0108]-[0113]).
Regarding claim 11, LEE teaches the semiconductor structure of claim 1, wherein a drain of the transistor is electrically coupled to the first conductive feature (FIG. 7D).
Regarding claim 12, LEE teaches a semiconductor structure, comprising: a transistor; an interlayer dielectric (ILD) layer (240, ILD layer) disposed over the transistor; a first conductive feature (260, not marked, but present. It is marked in FIG. 1I in the ILD layer; a first etch stop layer (ESL) (230)  disposed over the ILD layer and the first conductive feature; a high-k dielectric feature (250) disposed in the first ESL; a metal feature (270, not marked, but present. Marked in FIG. 1L) disposed over the high-k dielectric feature; and a second ESL(340)  disposed on the first ESL and the metal feature.
Regarding claim 13, LEE teaches the semiconductor structure of claim 12, wherein a composition of the metal feature is different from a composition of the first conductive feature (Metal feature and first conductive feature material is different)..
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Yang et al. (US 2016/0118336A1) teaches most of claim 1 in 
FIG. 5-7 and related texts) and in it in the same field of endeavor (semiconductor device structure includes a first dielectric layer over the semiconductor substrate). 
 HUANG et al. (US 2015/0200130 A1) teaches most of claim 1 (FIG. 3-10) and in it in the same field of endeavor (semiconductor structure including a substrate, a dielectric layer formed over the substrate).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHEIKH MARUF/Primary Examiner, Art Unit 2828